Littleton, Judge,
delivered the opinion:
The defendant has filed a motion for a new trial asking for certain amendments and additions to the findings of fact heretofore made and urging that the amount of $43,234.28, representing the difference between the cost of the raw materials and their market value at the date of cancellation of the contracts, be allowed in determining the just compensation to which the plaintiff is entitled instead of the amount of $64,832.77 heretofore allowed by the court.
Upon consideration of this motion, the court is of opinion that it is well taken, and it is allowed. The findings of fact, conclusion of law, and opinion heretofore rendered are vacated and set aside.
No jurisdictional question is involved. The facts show that a definite number of pounds of structural steel plates were contracted for by the defendant through the United States Shipping Board Emergency Fleet Corporation. Immediately upon receiving the written orders plaintiff purchased or contracted for the purchase of the raw materials *575necessary for the production, manufacture, and delivery of the steel plates ordered. Thereafter, between February 17 and April 7, 1919, after only a portion of the steel plates called for in the contracts had been delivered, the defendant canceled the contracts, leaving plaintiff with a large amount of raw materials on hand. At the time of cancellation of these contracts the market value of these raw materials had greatly declined and the difference between the cost thereof to the plaintiff and the market value at the date of cancellation of the contracts was $43,234.28. This was a loss to the plaintiff due to the cancellation of the contracts and it is entitled to recover the amount as part of the just compensation for the cancellation of the contracts. To this amount should be added interest at 6 per cent per annum from April 7, 1919, until paid, not as interest but as part of the just compensation. Nitro Powder Co. v. United States, [ante, p. 369]. Judgment will be entered accordingly.
Whaley, Judge; Williams, Judge; GreeN, Judge; and Booth, Chief Justice, concur.